As filed with the Securities and Exchange Commission December 5, 2014 File Nos. 333-191710 and 811-22897 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 4 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 6 CONTEXT CAPITAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Vicki Horwitz Atlantic Fund Services Three Canal Plaza Portland, ME 04101 Copy to: Jeremy Senderowicz Dechert LLP 1095 Avenue of the Americas New York, NY 10036 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X ]on December 22, 2014 pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) [ X ]this post-effective amendment designates a new effective date for a previously filed post-effectiveamendment. CONTEXT CAPITAL FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A:The Prospectus for the Context Macro Opportunities Fund is incorporated herein by reference to Post-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on August 26, 2014, accession number 0001435109-14-000608 (“PEA No. 2”). Part B:The Statement of Additional Information for Context Macro Opportunities Fund is incorporated herein by reference to PEA No. 2. Part C:Incorporated herein by reference to PEA No. 2. Signature Page Explanatory Note This Post-Effective Amendment No. 4 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until December 22, 2014, the effectiveness of the registration statement for the Context Macro Opportunities Fund, filed in Post-Effective Amendment No. 2 on August 26, 2014, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act and has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Bala Cynwyd, and State of Pennsylvania on December 5, 2014. Context Capital Funds /s/ Stephen J. Kneeley Stephen J. Kneeley, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated onDecember 5, 2014. (a) Principal Executive Officer /s/ Stephen J. Kneeley Stephen J. Kneeley Principal Executive Officer (b) Principal Financial Officer /s/Michael J. McKeen Michael J. McKeen PrincipalFinancial Officer (c) A majority of the Trustees /s/ Stephen J. Kneeley Stephen J. Kneeley, Trustee John N. Culbertson, Jr., Trustee* Christopher J. LaCroix, Trustee* Paul D. Schaeffer, Trustee* Stephen M. Wynne, Trustee* By: /s/Vicki S. Horwitz Vicki S. Horwitz As Attorney-in-fact * Pursuant to powers of attorney previously filed.
